Name: Commission Regulation (EEC) No 356/80 of 14 February 1980 derogating from certain provisions of Regulation (EEC) No 1725/79 as regards checking as to the presence of certain products in the skimmed-milk powder used
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 38 /20 Official Journal of the European Communities 15 . 2 . 80 COMMISSION REGULATION (EEC) No 356/80 of 14 February 1980 derogating from certain provisions of Regulation (EEC) No 1725/79 as regards checking as to the presence of certain products in the skimmed-milk powder used the check as to the presence of the products in ques ­ tion in skimmed-milk powder which has been either denatured or processed into compound feedingstuffs as from 1 March 1980 pursuant to Regulation (EEC) No 1725/79 ; whereas this measure is also intended to facilitate the practical implementation of Regulation (EEC) No 1725/79 on the date fixed ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 10 (3 ) thereof, Whereas Commission Regulation (EEC) No 1725/79 (3 ), as amended by Regulation (EEC) No 355/80 (4 ), specifies certain products whose presence in skimmed-milk powder in an unprocessed form or incorporated in a mixture precludes the granting of aid , in order to excluded from eligibility for the aid skimmed-milk powder which has been the subject of a price reduction or aid pursuant to the following measures :  Commission Regulation (EEC) No 368 /77 of 23 February 1977 on the sale by tender of skimmed ­ milk powder for use as feed for pigs and poultry (5 ), as last amended by Regulation (EEC) No 41 9/79 ( 6 ),  Commission Regulation (EEC) No 443/77 of 2 March 1977 on the sale at a fixed price of skim ­ med-milk powder for use in feed for pigs and poultry and amending Regulations (EEC) No 1687/76 and (EEC) No 368 /77 ( 7 ), as last amended by Regulation (EEC) No 419/79 ,  Commission Regulation (EEC) No 1844/77 of 10 August 1977 on the granting by tender of special aid for skimmed-milk powder intended as feed for animals other than young calves (8 ), as last amended by Regulation (EEC) No 1055/78 (9 ) ; Whereas application of those Regulations has been suspended since October 1979 ; whereas it therefore appears possible , during the period of the subsequent suspension of the said Regulations, to dispense with Article 1 1 . As from 1 March 1 980 and until the date which will be fixed at the time of the resumption of applica ­ tion of Regulations (EEC) No 368 /77 , (EEC) No 443/77 and/or (EEC) No 1844/77 or similar measures, the following provisions of Regulation (EEC) No 1725/79 shall not be applied : (a) Article 4 ( 1 ) (d ) ; (b) the last subparagraph of Article 10 (2) (a), as regards crushed cereals , crushed oilcake , fishmeal , and undeodorized fish oil . 2. During the period referred to in paragraph 1 , the following spaces in the reports appearing in the Annexes to Regulation (EEC) No 1725/79 shall not be completed : (a) in the analysis report appearing in Annex I : the spaces relating to points A 2 (b), (d), (e ) and (f) ; (b) in the inspection report appearing in Annex II : the space relating to point B 1 : (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 204 , 28 . 7 . 1978 , p. 6 . ( 3 ) OJ No L 199 , 7 . 8 . 1979 , p. 1 . ( 4 ) See page 19 of this Official Journal . ( 5 ) OJ No L 52, 24 . 2 . 1977 , p. 19 . (*) OJ No L 50 , 1 . 3 . 1979 , p , 46 . ( 7 ) OJ No L 58 , 3 . 3 . 1977 , p. 16 . ( 8 ) OJ No L 205, 11.8 . 1977 , p. 1 1 . ( ») OJ No L 134 , 22 . 5 . 1978 , p. 44 . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. 15. 2 . 80 Official Journal of the European Communities No L 38/21 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 February 1980 . For the Commission Finn GUNDELACH Vice-President